Citation Nr: 0924323	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  08-01 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the Army National 
Guard from May to July 1997, June to November 1998, May 1999 
to March 2000, and from February 2003 to May 2004.  

This matter is on appeal from the North Little Rock, 
Arkansas, Department of Veterans Affairs (VA) Regional Office 
(RO).

The Veteran testified before the undersigned Acting Veterans 
Law Judge in October 2008.  


FINDING OF FACT

Large L5-S1 broad-based disc herniation had its onset in 
service.


CONCLUSION OF LAW

Large L5-S1 broad-based disc herniation was incurred in 
service.  38 U.S.C.A.  §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board grants service connection for 
large L5-S1 broad-based disc herniation, which represents a 
complete grant of the benefit sought on appeal.  Thus, no 
discussion of VA's duty to notify and assist is necessary.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

In April 2003, the Veteran was injured in an accident while 
serving on active duty overseas that resulted in injuries to 
his shoulder and cervical spine.  These injuries forced him 
to return to the United States for treatment, and ultimately 
resulted in his medical discharge in May 2004.  Service 
connection is in effect for both disabilities.  

In his statements and testimony, the Veteran asserts that he 
also injured his low back during the accident.  At his 
hearing he stated that he had had low back symptoms since the 
in-service incident.  He also denied experiencing any post-
service back injuries.

The service treatment records show that he was seen on 
numerous occasions following the April 2003 accident that he 
was experiencing low back pain.  Specifically, he noted this 
back pain in post-deployment medical assessments in July and 
August 2003.  In January 2004, he received treatment for pain 
in his back and right leg.  He also noted low back pain when 
lifting objects when completing a self-report of medical 
history in March 2004. 

The first medical indication of low back pathology was not 
until a September 2006 MRI where, according to the Veteran's 
November 2007 VA examination, he displayed a herniation at 
the L5-S1 disc.  He subsequently had a discectomy in June 
2007.  

During the November 2007 VA examination, the Veteran stated 
that the discectomy had not helped and that he still 
experienced pain.  After reviewing his claims file, the 
examiner stated that it was difficult to be certain of the 
etiology of the Veteran's back pain.  However, it was the 
examiner's opinion that, based on the absence of treatment 
from approximately 2004 to 2006, it was less likely than not 
that the Veteran's low back disorder was attributable to 
active duty service.  

Resolving all reasonable doubt in the Veteran's favor, the 
Board concludes that service connection for large L5-S1 
broad-based disc herniation is warranted.  Even though he 
stated at his hearing that his low back was largely 
asymptomatic, the service treatment records clearly indicate 
that he, in fact, indeed had low back symptomatology while in 
service.  Moreover, only three years after the accident, he 
was diagnosed with a severe disc herniation.  In addition, 
there is no evidence of any post-service low back trauma.  
Thus, the Board finds that the Veteran is not only competent 
to report a continuity of low back symptomatology following 
the in-service injury, but also finds his statements and 
testimony regarding low back symptoms since service is 
credible and continuity of symptoms is thus established.  
Thus, in light of the above, and the VA examiner's diagnosis 
of large L5-S1 broad-based disc herniation, the Board finds 
that service connection is warranted for this condition.  


ORDER

Service connection for large L5-S1 broad-based disc 
herniation is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


